Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Extension of Time and Amendment Authorization
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment which places this application in condition for allowance.  From the Applicants’ Remarks filed on December 7, 2020, Mr. James Crawford (Attorney) authorized the Director (i. e. the PTO) to debit the account 50-0624 for any required fees.  Therefore, Examiner Tim Vanoy hereby requests an extension of time for two MONTH(S) in view of Mr. James Crawford’s authorization to debit the account no. 50-0624 for any required fees given in the Applicants’ Remarks filed on December 7, 2020 and hereby authorizes the Director to charge Deposit Account No. 50-0624 (under the order number SABI.P0151US) the required fee of $640.00 for this extension (by acting the authority Mr. Crawford granted the PTO to debit account number 50-0624 for any required fees).  
Mr. James Crawford (Attorney) also authorized the following examiner’s amendment during a telephonic message received by the examiner on January 12, 2020. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8 line 1, please replace “claim 8” with --claim 7--.
In claim 11 line 1, please replace “claim 11” with --claim 10--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736